Case 1:21-cv-06702-LAK Document 11-13 Filed 09/10/21 Page 1 of 3




         EXHIBIT M
8/26/2021          Case 1:21-cv-06702-LAK Document 11-13 FullFiled
                                               PDF Tracking   Report09/10/21 Page 2 of 3




                                                                                                            We deliver
                                                                                                            Every minute, every day




Tracking status
 Job number: 57404694

 Service description                     Service type                            Department                   Reference

 PRIORITY BIKE                           DB                                      FIONA                        N/A

 Booked by                               Date booked                             Ready on                     Ready at

 HANNAH GRAY                             12:11 - 26 Aug 2021                     26 Aug 2021                  12:11




 Tracking status

 Event                                                                                               Date                 Time

 JOB BOOKED                                                                                          26 Aug 2021          12:11

 COURIER EN ROUTE TO COLLECTION                                                                      26 Aug 2021          12:33

 COURIER ARRIVED AT BOIES SCHILLER & FLEXNER (UK) LLP, EC4A 3BF                                      26 Aug 2021          12:47

 JOB COLLECTED. COURIER EN ROUTE TO DELIVERY                                                         26 Aug 2021          12:51

 IN TRANSIT TO DESTINATION                                                                           26 Aug 2021          12:51

 COURIER ARRIVED AT P/A, SL4 2HP                                                                     26 Aug 2021          15:43

 STOP COMPLETED: P/A, SL4 2HP                                                                        26 Aug 2021          15:48

 JOB DELIVERED AND SIGNED FOR BY sgt carter gate                                                     26 Aug 2021          15:48




https://www.citysprint.co.uk/pdf-tracking-full-report?JobNumber=57404694&AccountNumber=hFg0ftIwxamNWB1Oy4ndzfGEpDtxiG9rdGpcKGmO… 1/2
8/26/2021              Case 1:21-cv-06702-LAK Document 11-13 FullFiled
                                                   PDF Tracking   Report09/10/21 Page 3 of 3

 Collection address                                                  Collection details

            Company     BOIES SCHILLER & FLEXNER (UK) LLP                         Date    26 Aug 2021

             Address    5 NEW STREET SQUARE                                       Time    12:51

               Town     LONDON                                               Signed by    pr pr

             Country    GBR                                                  Signature

            Postcode    EC4A 3BF

             Contact    REC/HANNAH
                        02039080748

       Instructions     1 ENV




 Delivery address                                                    Delivery details

            Company     P/A                                                       Date    26 Aug 2021

             Address    THE ROYAL LODGE/WINDSOR GREAT P                           Time    15:48
                        ARK/WINDSOR_
                                                                             Signed by    sgt carter gate
               Town     WINDSOR
                                                                             Signature
             Country    GBR

            Postcode    SL4 2HP

             Contact

       Instructions     N/A




https://www.citysprint.co.uk/pdf-tracking-full-report?JobNumber=57404694&AccountNumber=hFg0ftIwxamNWB1Oy4ndzfGEpDtxiG9rdGpcKGmO… 2/2
